

EXHIBIT 10.49
 
SEPARATION AGREEMENT
 
 THIS AGREEMENT is made between Winland Electronics, Inc., a Minnesota
corporation (the “Company”), and Glenn Kermes (the “Employee”).


BACKGROUND:


A.
The Employee and the Company are parties to an Employment Agreement dated
January 23, 2007, and amended on December 31, 2007 (the “Employment Agreement”)
under which the Employee is employed by the Company.  Under the terms of the
Employment Agreement, Employee is entitled to severance pay under certain
circumstances including the condition that he release the Company in exchange
for such severance pay.



B.
Employee and the Company have reached an agreement regarding the Employee’s
separation from the Company and desire to memorialize that agreement.

  
THE COMPANY AND THE EMPLOYEE AGREE AS FOLLOWS:
 
1.           TERMINATION OF EMPLOYMENT.  Employee's employment with the Company
is terminated effective as of the close of the Company’s business day on January
1, 2011 (the “Termination Date”).


2.           PAYMENT. In exchange for the promises, releases and agreements made
by the Employee in this Agreement and in full satisfaction of its obligations
under the Employment Agreement, absent rescission of this Agreement, the Company
will (1) pay Employee at regular payroll intervals an amount equal to six (6)
months of Employee’s base salary, subject to required and authorized deductions
and withholdings; and (2) continue to pay the Company’s ordinary share of
premiums for three (3) calendar months for Employee’s COBRA continuation
coverage in the Company’s group medical, dental and life insurance plans (as
applicable), provided Employee elects such continuation coverage and timely pays
Employee’s share of such premiums, if any.


3.           RELEASE OF CLAIMS. 
 
 
a.
Specifically in consideration of the Company’s agreements described in Paragraph
2 of this Agreement, Employee, for himself and anyone who has or obtains legal
rights or claims through him, releases, agrees not to sue, and forever
discharges the Company (as defined below) from any and all manner of claims,
demands, actions, causes of action, administrative claims, liability, damages,
claims for punitive or liquidated damages, claims for attorney’s fees, costs and
disbursements, individual or class action claims, or demands of any kind
whatsoever, Employee has or might have against them or any of them, whether
known or unknown, in law or equity, contract or tort, arising out of or in
connection with Employee’s employment with the Company, or the termination of
that employment, or otherwise, and however originating or existing, from the
beginning of time through the date of Employee’s signing this Agreement.



 
b.
This release includes, without limiting the generality of the foregoing, any
claims Employee may have for wages, bonuses, commissions, penalties, deferred
compensation, vacation pay, separation benefits, defamation, invasion of
privacy, negligence, emotional distress, breach of contract, claims under the
Employment Agreement, estoppel, improper discharge (based on contract, common
law, or statute, including any federal, state or local statute or ordinance
prohibiting discrimination or retaliation in employment), violation of the
United States Constitution, the Minnesota Constitution, the Age Discrimination
in Employment Act, 29 U.S.C. § 621 et seq., the Minnesota Human Rights Act,
Minn. Stat. § 363.01 et seq., Title VII of the Civil Rights Act, 42 U.S.C. §
2000e et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,
the Employee Retirement Income Security Act of 1976, 29 U.S.C. § 1001 et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., any claim arising
under Minn. Stat. Chapters 177 and 181, Minn. Stat. § 176.82, and any claim for
retaliation or discrimination based on sex, race, color, creed, religion, age,
national origin, marital status, sexual orientation, disability, status with
regard to public assistance or any other protected class, or sexual or other
harassment.  Employee hereby waives any and all relief not provided for in this
Agreement.



 
c.
Employee affirms that he has not caused or permitted, and to the full extent
permitted by law, will not cause or permit to be filed, any charge, complaint,
or action of any nature or type against the Company, including but not limited
to any action or proceeding raising claims arising in tort or contract, or any
claims arising under federal, state, or local laws.  If Employee files, or has
filed on his behalf, a charge, complaint, or action, Employee agrees that the
payments described above in Paragraph 2 are in complete satisfaction of any and
all monetary claims in connection with such charge, complaint, or action and
Employee waives, and agrees not to take, any monetary award from such charge,
complaint, or action.



 
d.
Employee understands that he is not, by signing this Agreement, releasing or
waiving (1) any vested interest he may have in any 401(k) or profit sharing plan
by virtue of his employment with the Company, (2) any rights or claims that may
arise after the Agreement is signed, (3) benefit continuation rights under the
Consolidated Omnibus Reconciliation Act or similar state law, (4) the right to
institute legal action for the purpose of enforcing the provisions of this
Agreement, (5) the right to apply for state unemployment compensation benefits,
(6) any rights or claims to receive the consideration described above in
Paragraph 2, (7) any rights or claims to receive payments under Paragraph 9
below, or (8) the right to pursue any charge, complaint, or action that cannot
by law be waived by a private agreement such as this Agreement.  However, by
signing this Agreement the Employee does waive, to the extent permitted by law,
the right to receive any monetary award from any such charge, complaint, or
action.



 
e.
The “Company,” as used in this Paragraph and in this Separation Agreement, shall
mean the Company and its parent, subsidiaries, divisions, affiliated entities,
insurers, and its and their present and former officers, directors,
shareholders, trustees, employees, agents, attorneys, representatives and
consultants, and the successors and assigns of each, whether in their individual
or official capacities, and the current and former trustees or administrators of
any pension or other benefit plan applicable to the employees or former
employees of the Company, in their official and individual capacities.

 
4.            EMPLOYEE'S ACKNOWLEDGMENTS. Employee acknowledges and represents
to the Company that: (a) he understands that he has the right to consult with an
attorney, and that he has been advised by the Company to consult with an
attorney, regarding the meaning and effect of this Agreement; (b) he understands
that he is entitled to a period of twenty-one (21) calendar days from the date
on which he receives an unsigned copy of this Agreement in which to consider
whether to sign this Agreement, and that, having been advised of that
entitlement, he may elect to sign this Agreement at any time prior to the
expiration of that time period; (c) he has read this Agreement and understands
its consequences; (d) he has determined to execute this Agreement of his own
free will; (e) the amounts that the Company will pay him under this Agreement
constitute fair and adequate consideration for the promises, releases and
agreements made by him in this Agreement; and (f) in the absence of this
Agreement, he would not be entitled to the amounts that the Company will pay him
under this Agreement.


5.           RIGHTS TO RESCIND.  The Company and the Employee hereby acknowledge
that the Employee has the rights described in this Paragraph 5.
 
 
a.
The Employee has the right to rescind this Agreement under the Age
Discrimination in Employment Act.  To be effective, such a rescission must be
made by written notice delivered to the Company within seven (7) days following
the date of this Agreement or sent to the Company by certified mail, return
receipt requested, postmarked within seven (7) days following the date of this
Agreement.



 
b.
The Employee has the right to rescind this Agreement under the Minnesota Human
Rights Act.  To be effective, such a rescission must be made by written notice
delivered to the Company within fifteen (15) days following the date of this
Agreement or sent to the Company by certified mail, return receipt requested,
postmarked within fifteen (15) days following the date of this Agreement.

 
 
c.
The address to which notice of a rescission under this Paragraph 5 is to be
delivered or sent is: Brian Lawrence, 1950 Excel Drive, Mankato, MN 56001.



6.          EMPLOYMENT AGREEMENT
 
 
a.
For the avoidance of doubt in that regard, nothing contained in this Separation
Agreement will terminate, extinguish or in any manner limit any right, privilege
or benefit which the Company has under the Employment Agreement (including,
without limitation, Article 5 of the Employment Agreement) and each provision of
the Employment Agreement under which the Company has any right, privilege or
benefit (including, without limitation, Article 5 of the Employment Agreement)
will continue in full force and effect in accordance with its terms.



 
b.
Employee hereby knowingly and voluntarily waives the defense that such
obligations are not supported by sufficient consideration.  If, and to the
extent that, the foregoing waiver may be invalid for any purpose, Employee
hereby acknowledges that the Company would not have entered into this Agreement
in the absence of this Paragraph 6(b) and that the obligations of the Company to
the Employee under this Agreement constitute good, valuable and sufficient
consideration for the obligations of the Employee under the Employment
Agreement, as those obligations are reaffirmed, remade and restated herein.



 
c.
If the Employee violates any term or provision of the Employment Agreement, the
Company’s remaining obligation to the Employee under the Separation Agreement
made under Paragraph 2 above will automatically terminate.



 
d.
For the avoidance of any doubt in that regard, the payment to be made to the
Employee under Paragraph 2 above is in lieu of any payment which may be due the
Employee under the Employment Agreement in connection with or by reason of the
termination of the Employee’s employment with the Company, and the release made
and given by the Employee in Paragraph 3 above includes within its scope any
claim that the Employee may have to any payment under the Employment Agreement
in connection with or by reason of the termination of the Employee’s employment
with the Company.

 
7.           CONFIDENTIALITY. The Employee will not disclose the terms of this
Agreement to any person without the prior written consent of the Company;
provided, however, that (a) the Employee may disclose the terms of this
Agreement to the Employee’s legal counsel, the Employee’s accounting and tax
advisors, the Employee’s spouse and the Employee’s other immediate family
members, (b) the Employee may disclose the terms of this Agreement if and to the
extent that the Employee is compelled to do so by an order issued by a court of
competent jurisdiction, and (c) the Employee may disclose the amount paid to him
under this Agreement to the United States Internal Revenue Service, the
Minnesota Department of Revenue and the Minnesota Department of Economic
Security.
 
8.           COMMUNICATIONS WITH CUSTOMERS AND OTHERS.  Company and Employee
agree that they will communicate a mutually agreeable message regarding
Employee’s termination from the Company to all third parties.  The parties agree
that they shall not disparage or defame each other in any respect or make any
disparaging comments concerning the employment relationship between them.  As to
the Company, this applies to its officers, agents and directors, who
specifically will not disparage Employee's professional reputation; and as to
Employee this relates to comments about any officer, director or employee of the
Company. These obligations do not apply so as to preclude government-mandated
reports, court orders, or otherwise as required by law.


9.           MISCELLANEOUS PAYMENTS TO EMPLOYEE.  Upon verification of the
amount and validity of such expenses which shall occur promptly after Employee
provides the pertinent information, the Company will reimburse the Employee for
any expenses incurred by the Employee during his employment with the Company,
and for which the Employee has not already been reimbursed, provided that the
Employee provides the Company reasonable documentation of such expenses and
complies with the Company’s expense reimbursement procedures.


10.           GOVERNING LAW.  This Agreement will be construed and enforced in
accordance with the laws of the State of Minnesota (without regard to the laws
of such state which concern conflicts of laws), and any proceedings relating to
the interpretation or the enforcement of this Agreement will be brought in
federal or state courts located in Minnesota.
 
11.           ENTIRE AGREEMENT.  This Separation Agreement contains the entire
agreement and understanding of the Company and the Employee with regard to the
subject matter addressed herein.  The parties agree that they have not relied
upon any verbal or written representations in entering into this Agreement.
 
IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the day and year first above written.

 

  Winland Electronics, Inc.          
Date:  December 13, 2010
By:
/s/  Thomas J. Goodmanson       Thomas J. Goodmanson       Its Chairman of the
Board          

 

             
Date:  December 13, 2010
By:
/s/ Glenn A. Kermes       Glenn A. Kermes                   